Citation Nr: 1540525	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate higher than 90 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel











INTRODUCTION

The appellant is a Veteran who had honorable active duty service in the Army National Guard from May 2007 to May 2008 and May 2009 to July 2010.  He also had two documented periods of active duty for training, which will be discussed in detail below.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran educational benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  

The Veteran was initially awarded benefits under the Post-9/11 GI Bill at 100 percent of the maximum amount payable in July 2010.  This was lowered to 80 percent in an administrative decision from March 2012.  Following a continuance of this percentage in June 2012, the Veteran called the RO and inquired as to why his benefits were lowered from 100 percent to 80 percent.  The RO responded via letter in July 2012, informing him that his initial 100 percent was awarded as he was still on active duty and that after discharge, his new percentage was based upon his number of days served.  The Veteran submitted a Notice of Disagreement with the assignment of an 80 percent rating in August 2012.  Subsequently, the RO raised his percentage to 90 percent in a December 2012 administrative decision.  The Veteran sent another Notice of Disagreement in October 2013, requesting that the maximum 100 percent be reinstated.  A Statement of the Case (SOC) was issued in January 2014 and the Veteran submitted a timely VA Form 9 substantive appeal the following month.  


FINDINGS OF FACT

1. The Veteran's service for the periods October 25, 2005 to May 16, 2006, and from July 16, 2006 to May 19, 2007 constitutes training and is not considered active duty for purposes of establishing the level of Post-9/11 GI Bill Benefits.  
 
2. The Veteran's service for the periods May 20, 2007 to May 21, 2008, and from May 20, 2009 to July 15, 2010 constitutes active duty for purposes of establishing the level of Post-9/11 GI Bill Benefits.  


CONCLUSIONS OF LAW

1. The Veteran's National Guard service for the periods October 25, 2005 to May 16, 2006, and from July 16, 2006 to May 19, 2007, does not constitute qualified service for calculating his educational benefit.  38 U.S.C.A. § 3301.
 
2. The Veteran's National Guard service for the periods May 20, 2007 to May 21, 2008, and from May 20, 2009 to July 15, 2010, satisfies the statutory definition for active duty under 38 U.S.C.A. § Chapter 33 for the purpose of calculating his educational benefit.  38 U.S.C.A. § 3301.

3. The criteria for a Post-9/11 GI Bill benefit higher than 90 percent have not been met.  38 U.S.C.A. § 3301.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  As such, no further action is required pursuant to the VCAA.

The RO has granted the Veteran 90 percent of the maximum benefits payable under the Post-9/11 GI Bill program.  He believes he is warranted 100 percent.

The amount of educational assistance payable under Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  See 38 C.F.R. § 21.9640.  The table states that the percentage of maximum amounts payable is 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 38 U.S.C.A. § 3301(1)(C). 

Of particular relevance in this case is that according to VA's Adjudication Procedure Manual, duties performed under active duty for special work (ADSW) may be for operational, support, or training purposes.  If a DD Form 214 (DD-214) is issued for such duty, or if ADSW is reported by the claimant, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  Further, DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.

The Veteran has four specific periods of service that are relevant to his claim and each possessing its own DD-214.  The first was from October 25, 2005 to May 16, 2006.  Under "Type of Separation" it is noted that the Veteran was released from active duty training (ACDUTRA).  The second was from July 19, 2006 to May 18, 2007.  The third was from May 20, 2007 to May 21, 2008 and was in support of Operation Iraqi Freedom.  The final period lasted from May 20, 2009 to July 15, 2010 was in support of Operation Enduring Freedom.  Each DD-214 indicates that the Veteran received an honorable discharge.  

The Veteran argues that each of the above periods should be counted for purposes of determining his level of Post-9/11 GI Bill Benefits and therefore, he is entitled to the maximum 100 percent rating. 

The Department of Defense has issued several responses to inquiries regarding the characterization of the Veteran's periods of service and their applicability for Chapter 33 benefits.  An undated response to a May 2012 inquiry states that the Veteran's periods of service from May 2007 to May 2008 and from May 2009 to July 2010 were eligible for Chapter 33 benefits.  It also lists his service from October 2005 to May 2006 as initial active duty training.  There is a second, undated Department of Defense response that reiterates the statements of the first.  It also states that the Veteran's period of service from July 2006 to May 2007 was "Title 32 ADOS/ADSW" and thus not qualifying for Chapter 33.  Finally, the last Department of Defense response from January 2014 simply states that "[the Veteran] has one period of mobilized service [from May 20, 2009 to July 15, 2010]."

The Board first concludes that the Veteran's periods of service from May 20, 2007 to May 21, 2008 and May 2009 to July 2010 qualify as creditable active service for purposes of establishing the level of Post-9/11 GI Bill benefits.  This was confirmed by the Department of Defense and is supported by the DD-214s of record.  The Veteran's claim for the maximum 100 percent rating hinges on whether both the other two periods of service qualify as creditable active service.  

Regarding the Veteran's service from October 2005 to May 2006, it is clear that this was a period of initial active duty for training, or ACDUTRA.  His personnel file contains October 25, 2005 letter stating that he was to begin initial active duty training at this time pursuant to 10 U.S.C. 672(d), and the corresponding DD-214 characterizes his separation as a release from ACDUTRA.  The Department of Defense responses also classified this as initial active duty for training.  

This period of initial active duty training after enlistment in the Army National Guard is specifically excluded as "active duty" for Chapter 33 purposes.  See 38 U.S.C.A. §§ 3301(1), 3002(6); 38 C.F.R. § 21.9505(1), (2)(iii).  Therefore, this cannot count as creditable service for the purpose of establishing the level of Post-9/11 GI Bill benefits warranted.  

Regarding his service from July 2006 to May 2007, the Department of Defense found this to be ADSW under Title 32, which would not qualify as creditable service.  Furthermore, there exists a July 2006 order in his service personnel records which indicates that the Veteran was to begin a period of active duty for training for border security/operations on July 19, 2006.  It classifies this as ADSW under 32 U.S.C. 504.  A September 2006 personnel record indicates this was extended to at least January 13, 2007.  As all evidence indicates that this period of service was ADSW for training purposes, it too is not creditable for the purpose of establishing the level of Post-9/11 GI Bill benefits.  See M21-1MR, Part III.

With only the two periods of creditable service (May 20, 2007 to May 21, 2008 and May 20, 2009 to July 15, 2010), the Veteran does not have the requisite 36 months of creditable active duty service required for the maximum 100 percent of benefits payable.

The Board is sympathetic to the Veteran's claim; however, educational assistance benefits under Chapter 33 are prefaced on specific and unambiguous legal requirements, which have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

The preponderance of the evidence is against a finding that he had 36 months of qualifying active duty service.  Therefore, the benefit-of-the-doubt doctrine does not apply as to the primary issue of entitlement a benefits payment rate higher than 90 percent of maximum for educational assistance under Chapter 33, and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to a benefits payment rate higher than 90 percent of maximum for educational assistance under Post-9/11 GI Bill is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


